                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LAWRENCE M. JIRON,

              Plaintiff,

v.                                                              No. CV 19-791 RB/CG

JARED POLIS, et al.,

              Defendants.

                           ORDER DENYING MOTION FOR SERVICE

       THIS MATTER is before the Court on Plaintiff Lawrence Jiron’s Motion for a copy

of his Complaint-15 USC, 1127-1072-1051. (Doc. 13). This Court dismissed Mr. Jiron’s

Complaint for lack of jurisdiction. (Doc. 8); (Doc. 9). Mr. Jiron then appealed to the

United States Court of Appeals for the Tenth Circuit. (Doc. 10). The Tenth Circuit

affirmed this Court’s dismissal for lack of jurisdiction and issued its Mandate. (Doc. 18).

       Mr. Jiron’s present Motion appears to direct the Court to serve his Complaint on

the Defendants. (Doc. 13). Mr. Jiron’s Motion, however, was filed after his Notice of

Appeal. (Doc. 10); (Doc. 13). Following issuance of the Tenth Circuit’s Mandate, Mr.

Jiron’s Motion is now moot.

       IT IS THEREFORE ORDERED that Plaintiff Lawrence Jiron’s Motion for a copy

of his Complaint-15 USC, 1127-1072-1051, (Doc. 13), is DENIED AS MOOT and this

case is closed.

       IT IS SO ORDERED.

                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
